               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 TIMOTHY GREG TACKETT,

                       Plaintiff,
                                                           Case No. 19-CV-258-JPS
 v.

 CATHY JESS, PAUL KEMPER,
 LAURA BARTOW, LORI ALSUM,                                              ORDER
 EMILY DAVIDSON, LONEL
 LEBLANC, GLENN BORNICK, DR.
 KEVIN KREMBS, KRISTEN
 VASQUEZ, CANDICE WHITMAN,
 LAURA FRAZIER, ROXANNE
 LYYSKI, JULIE LUDWIG, and
 CHARLES LARSON,

                       Defendants.


       On August 31, 2018, Plaintiff filed the operative complaint in this

action, in which he alleges that his constitutional rights were violated when

he was denied medical care at Racine Correctional Institution (“RCI”) and

Fox Lake Correctional Institution (“FLCI”). (Docket #23). The action was

transferred from the Western District of Wisconsin on February 19, 2019

and was reassigned to this branch of court on February 27, 2019. On June

12, 2019, Plaintiff filed a motion for order allowing him to pay the balance

of the filing fee from his release account. (Docket #70). He explains that he

needs his trust account to buy basic, necessary hygiene items, and that Mrs.

Polk, at FLCI, told him that he could use his release account to pay the rest

of the filing fee “only if the court says to do it.” Id.
       Unfortunately, the Court is not empowered to order the requested

disbursement from Plaintiff’s prison release account be paid toward the

entire filing fee in this matter. The most the Court could have done was

direct that the initial partial filing fee (the “IPFF”) be paid from his release

account, but it appears that the magistrate denied this request. (Docket #9);

but see Doty v. Doyle, 182 F. Supp. 2d 750, 751 (E.D. Wis. 2002) (noting that

“the federal Prison Litigation Reform Act [(“PLRA”)]. . .authorize[s] the

courts to order that. . .a prisoner’s release account be made available [to pay

an IPFF]”). The Court lacks the authority—statutory or otherwise—to allow

a prisoner to tap into his release account to pay current (or future) litigation

costs. Cf. Wilson v. Anderson, No. 14-CV-0798, 2014 WL 3671878, at *3 (E.D.

Wis. July 23, 2014) (declining to order that a prisoner’s full filing fee be paid

from his release account, “[g]iven the [DOC’s] rationale for segregating

funds into a release account” and the absence of any statutory authority

compelling the court to do so).

       Denying prisoners the use of their release accounts to fund litigation

costs is also prudent given that those accounts are “restricted account[s]

maintained by the [DOC] to be used upon the prisoner’s release from

custody.” Id. Permitting a prisoner to invade that account for litigation costs

could be a detriment to the prisoner’s likelihood of success post-

incarceration, see Wis. Admin. Code. § DOC 309.466 (stating that

disbursements from a prisoner's release account are authorized “for

purposes that will aid the inmate's reintegration into the community”),

especially if the prisoner is overly litigious. As the Seventh Circuit has

instructed, “like any other civil litigant, [a prisoner] must decide which of

his legal actions is important enough to fund,” Lindell v. McCallum, 352 F.3d

1107, 1111 (7th Cir. 2003); thus, if a prisoner concludes that “the limitations


                                  Page 2 of 3
on his funds prevent him from prosecuting [a] case with the full vigor he

wishes to prosecute it, he is free to choose to dismiss it voluntarily and bring

it at a later date.” Williams v. Berge, No. 02-CV-10, 2002 WL 32350026, at *8

(W.D. Wis. Apr. 30, 2002). He is not free, however, to tap into his release

account to cover those legal costs. As a consequence, the Court is obliged to

deny Plaintiff’s request to pay the remaining balance of his filing fee from

his release account.

       Accordingly,

       IT IS ORDERED that the motion for an order allowing for filing fee

payments to be made from Plaintiff’s release account (Docket #70) be and

the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 18th day of July, 2019.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                                  Page 3 of 3
